DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/21 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 6/8/21, with respect to claims 29-56 have been fully considered and are persuasive. The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 29-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 29, the prior art of record does not teach or disclose an optical device comprising a stack of the following layers: a capping layer, a layer of light absorber material; a reflective layer; and a spacer layer between the reflective layer and the layer of light absorber material, wherein: the light absorber material is a phase-change material having a complex refractive index; one or more heating elements are provided to enable the refractive index of the phase change material to be altered by the application of heat using electrical resistive heating; and the spacer layer comprises a plurality of spacer sub-layers, at least two of the spacer layer sub-layers having different refractive indices relative to each other. 
The prior art of Uno (US 2001/0041304 A1 of record) discloses an optical device comprising a stack of the following layers: a capping layer, a layer of light absorber material; a reflective layer; and a spacer layer between the reflective layer and the layer of light absorber material, wherein: the light absorber material is a phase-change material having a complex refractive index; and the spacer layer comprises a plurality of spacer sub-layers, at least two of the spacer layer sub-layers having different refractive indices relative to each other (Uno, Figure 3C). Uno fails to disclose one or more heating elements are provided to enable the refractive index of the phase change material to be altered by the application of heat using electrical resistive heating. Anders (US 2010/0225989 A1 of record) discloses one or more heating elements are provided to enable the refractive index of the phase change material to be altered by the application of heat using electrical resistive heating (Anders, Paragraph 0040). However, the teachings of Anders are related to a switchable window whereas the disclosure of Uno is related to recording discs. There is no motivation to combine the teaching of a heating element within a switchable to window to that of a recording disc. Further, the prior art of Kishimoto (US 5,364,829) discloses the use of heat within a recording medium (Kishimoto, Figure 1; Column 7, l.45 – Column 8, l.2). However, Kishimoto fails to disclose the use of electrical resistive heating. Having the disclosures of Uno, Anders, and Kishimoto, one of ordinary skill in the art would not arrive at the claimed invention, since there is no appropriate motivation to combine the references.
Regarding independent claim 54, the prior art of record does not teach or suggest an optical device comprising a stack of the following layers: a capping layer, a layer of light absorber material; a reflective layer; and a spacer layer between the reflective layer and the layer of light absorber material, wherein: the light absorber material is a phase-change material having a complex refractive index; and the spacer layer comprises a plurality of spacer sub-layers, at least two of the spacer layer sub-layers having different refractive indices relative to each other, wherein the stack is configured to provide a plurality of different spectral responses to incident light in a corresponding plurality of different region. 
The prior art of Uno (US 2001/0041304 A1 of record) discloses an optical device comprising a stack of the following layers: a capping layer, a layer of light absorber material; a reflective layer; and a spacer layer between the reflective layer and the layer of light absorber material, wherein: the light absorber material is a phase-change material having a complex refractive index; and the spacer layer comprises a plurality of spacer sub-layers, at least two of the spacer layer sub-layers having different refractive indices relative to each other (Uno, Figure 3C). Uno fails to disclose that the stack is configured to provide a plurality of different spectral responses to incident light in a corresponding plurality of different region. The prior art of Mukawa (US 2003/0147112 A1 of record) discloses an optical device comprising an optically active material that is a liquid crystal material and comprises a polarizer layer. However, Mukawa is directed to a display device and includes the liquid crystal material to overcome astigmatic aberrations. This teaching is not combinable with the primary reference of Uno, which is directed to a recording device.
Therefore Claims 29 and 54 are allowed. Claims 30-53 and 55-56 are allowed by virtue of their dependence on allowed claims 29 and 54. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871